Appeal by defendant from an order of the County Court, Kings County, dated August 3, 1959, denying, after a hearing, his coram nobis application -to vacate a judgment of said”court, rendered June 25, 1956, convicting him, after a jury trial, of burglary in the third degree and petit larceny, and sentencing him to serve a term of 7 to 15 years on the burglary count and suspending sentence on the petit larceny count. Order affirmed. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.